Name: 93/28/EEC: Commission Decision of 14 December 1992 laying down a supplementary Community financing for the computerized network Animo
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  information and information processing;  EU finance;  information technology and data processing;  agricultural activity
 Date Published: 1993-01-25

 Avis juridique important|31993D002893/28/EEC: Commission Decision of 14 December 1992 laying down a supplementary Community financing for the computerized network Animo Official Journal L 016 , 25/01/1993 P. 0028 - 0028 Finnish special edition: Chapter 3 Volume 48 P. 0045 Swedish special edition: Chapter 3 Volume 48 P. 0045 COMMISSION DECISION of 14 December 1992 laying down a supplementary Community financing for the computerized network Animo(93/28/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/65/EEC (2), and in particular Article 20 (2), Having regard to Council Decision 90/424/EEC of 26 June 1990, on expenditure in the veterinary field (3), as last amended by Decision 92/438/EEC (4), and in particular Article 37 a thereof, Whereas in Decision 91/426/EEC (5), adopted on 22 July 1991, the Commission laid down the details of the Community's financial contribution to the setting up of a computerized network linking veterinary authorities (Animo); Whereas, in the light of the experience gained during the initial phase of the establishment of the computerized network Animo, it appears beneficial in order to provide a better security in the running of the network, that all the units use an identical communication software; Whereas, to that end, provision should be made for supplementary Community financing in order to provide this software and set it up for all the units of the network Animo; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Each Animo unit shall have the communication software 'Blast' available to complement the application software on which all the trials have been carried out. Article 2 The implementation of the provisions in Article 1 shall be carried out by Eurokom, avenue de la Joyeuse EntrÃ ©e 1, B-1050 Bruxelles. Article 3 The act provided for in Article 1 shall be 100 % funded by the Community, amounting to ECU 625 000. This financial participation shall be made on the presentation of the supporting documents by Eurokom which must be forwarded before 15 December 1992 to the Commission. Article 4 This Decision is addressed to the Member States. Done at Brussels, 14 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 268, 14. 9. 1992, p. 54. (3) OJ No L 224, 18. 8. 1990, p. 19. (4) OJ No L 243, 25. 8. 1992, p. 27. (5) OJ No L 234, 23. 8. 1991, p. 27.